This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                            No. 32,896

 5 JOHN PAUL MARTINEZ,

 6          Defendant-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Denise Barela-Shepherd, District Judge


 9 Gary K. King, Attorney General
10 Margaret McLean, Assistant Attorney General
11 Santa Fe, NM

12 for Appellee

13   Rothstein, Donatelli, Hughes,
14   Dahlstrom, Schoenburg & Bienvenu, LLP
15   Morgan Honeycutt
16   Evan P. Woodward
17   Santa Fe, NM

18 for Appellant

19                                 MEMORANDUM OPINION
1 BUSTAMANTE, Judge.

2   {1}   Summary affirmance was proposed for the reasons stated in the notice of

3 proposed disposition. No memorandum opposing summary affirmance has been filed,

4 and the time for doing so has expired.

5   {2}   Affirmed.

6   {3}   IT IS SO ORDERED.

7

8                                   _______________________________________
9                                   MICHAEL D. BUSTAMANTE, Judge

10 WE CONCUR:


11
12 TIMOTHY L. GARCIA, Judge


13
14 J. MILES HANISEE, Judge




                                           2